Citation Nr: 1000817	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
or gastroesophageal reflux disease (GERD), to include as 
secondary to service-connected diabetes mellitus.   

2.  Entitlement to an initial compensable rating for 
sebaceous cysts of the ears.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.     

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2007.  A copy of the 
transcript of that hearing is of record.  

In a January 2009 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  

The Board notes that the issue of entitlement to service 
connection for peripheral neuropathy of the left upper 
extremity, to include as secondary to service-connected 
diabetes mellitus, was originally developed for appellate 
review and was addressed in the January 2009 Board remand; 
however, service connection for peripheral neuropathy of the 
left upper extremity as secondary to service-connected 
diabetes mellitus was ultimately granted by the RO in a 
September 2009 rating action.  The Veteran has not disagreed 
with the rating or effective date assigned for this 
disability.  Therefore, this issue is no longer in appellate 
status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).





FINDINGS OF FACT

1.  While the service treatment records show that the Veteran 
was treated on two occasions for gastrointestinal symptoms 
and was diagnosed with enteritis, a chronic stomach disorder 
or GERD was not diagnosed; his separation examination was 
negative for any pertinent abnormal findings and there is no 
post-service medical evidence of a stomach disorder or GERD 
until decades after service.

2.  There is no competent evidence that suggests a causal 
link between a current stomach disorder or GERD, which was 
first diagnosed more than 32 years after service, and any 
incident of or finding recorded during active duty.

3.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected diabetes mellitus caused 
or aggravated a stomach disorder or GERD.   

4.  The medical evidence shows that the Veteran's service-
connected status-post bilateral ear sebaceous cystectomies 
are not symptomatic; the June 2009 VA examination revealed no 
noticeable scarring, deformities, or any other objective 
residuals.  


CONCLUSIONS OF LAW

1.  A stomach disorder or GERD was not incurred in or 
aggravated by active military service, nor is it proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  The criteria for an initial or staged compensable 
evaluation for sebaceous cysts of the ears have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7804, 
7805, 7819 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2006, October 2006, and February 2009 letters sent to the 
Veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2006, October 2006, and February 2009 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the February 2009 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in January 2006, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in October 2006 and February 2009, after the 
decision that is the subject of this appeal.  However, 
despite any timing deficiency with respect to this notice, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claims for service connection for a 
stomach disorder, to include GERD, and an initial compensable 
rating for sebaceous cysts of the ears, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.       

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which pertains to a greater degree of specificity with 
respect to notice of the criteria necessary for an increased 
rating.  However, this decision was recently vacated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  Also, since the claim for a compensable rating 
for sebaceous cysts of the ears is a downstream issue from 
that of service connection, Vasquez notice was never 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board 
finds that the February 2009 letter substantially satisfies 
the current notification requirements for the claim for 
increased rating for the Veteran's sebaceous cysts of the 
ears.  As the Veteran has not indicated any prejudice caused 
by a content error and no such error is apparent, the Board 
finds no basis for finding prejudice against the Veteran's 
appeal of the issue adjudicated in this decision.  See 
Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the 
rule of prejudicial error.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in May 2009, which was thorough in 
nature and provided a competent opinion addressing the 
contended causal relationship between the Veteran's service-
connected diabetes mellitus and his currently diagnosed GERD.  
The evidence is sufficient to adjudicate the claim for 
service connection; there is no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

In addition, in June 2009, the Veteran underwent a VA 
examination that was pertinent to his claim for an initial 
compensable rating for sebaceous cysts of the ears.  The 
examination was thorough in nature and adequate for purposes 
of deciding the claim for a higher (compensable) initial 
rating for sebaceous cysts of the ears.  Thus, the Board 
finds that the medical evidence of record is sufficient to 
resolve the claim for a compensable rating; VA has no further 
duty to provide an examination or medical opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2009).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Service Connection Claim

A.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codified Allen and added language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.   

B.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of diverticulosis or GERD.  In January 
1965, the Veteran was treated for complaints of stomach 
cramps and diarrhea.  He was diagnosed with enteritis.  In 
February 1965, the Veteran complained of chest pain for a few 
months as well as an acidic-feeling stomach.  He denied 
abdominal pain but stated that he had "burning in [his] 
stomach."  In November 1968, he underwent a Release From 
Active Duty examination.  At that time, his abdomen and 
viscera were clinically evaluated as "normal."     

VA Medical Center (VAMC) outpatient treatment records, dated 
from May 1988 to August 1991, show that in February 1989, the 
Veteran underwent a barium enema.  At that time, it was noted 
that the Veteran had complaints of rectal bleeding.  The 
assessment was of mild diverticulosis (lower gastrointestinal 
disease); otherwise negative double contrast barium enema.  
(A diverticulum is an abnormal pouch opening from a hollow 
organ, such as the intestine, and diverticulosis is an 
intestinal disorder characterized by the presence of many 
diverticula.  Kirwin v. Brown , 8 Vet. App. 148, 152 (1995); 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 499, 500 (28th ed. 
1994).)
  
In January 2005, the Veteran filed a claim of entitlement to 
service connection for a stomach disorder (upper 
gastrointestinal disease).  

In November 2005, the RO received private medical treatment 
records, dated from August 2001 to March 2004.  The records 
show that in August 2001, the Veteran was treated for 
complaints of "stomach swelling".  He indicated that he 
took tagamet.  The Veteran was diagnosed with GERD.  

By a March 2006 rating decision, the RO granted service 
connection for diabetes mellitus on a presumptive basis as a 
result of exposure to herbicides in Vietnam.  

In March 2006, the RO received VAMC outpatient treatment 
records, dated from May 2005 to March 2006.  The records show 
intermittent treatment for GERD.    

In July 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
maintained that his currently diagnosed GERD was a direct 
result of his service-connected diabetes mellitus.  The 
Veteran stated that it was his belief that he experienced 
nerve damage to his stomach and esophagus due to his diabetes 
mellitus which caused him to develop a stomach disorder or 
GERD.      

Pursuant to the January 2009 remand, the Veteran underwent a 
VA examination in May 2009.  At that time, the examiner 
stated that he had reviewed the Veteran's claims file.  The 
examiner indicated that according to the Veteran, he 
initially developed heartburn "off and on" while he was 
stationed in Vietnam.  The Veteran reported that he was given 
medication.  He noted that after his discharge, he continued 
to experience heartburn "off and on," but that in the last 
three years, it had become progressively worse.  The physical 
examination showed that the Veteran's abdomen was soft, 
obese, and nontender.  The diagnosis was GERD.  The examiner 
opined that it was less likely as not (less than 50 percent 
probability), that the Veteran's GERD was caused or 
aggravated by his service-connected diabetes mellitus.  The 
examiner stated that diabetes was not a major risk factor for 
GERD.       

C.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a stomach disorder 
or GERD, to include as secondary to his service-connected 
diabetes mellitus.  
The Veteran's service treatment records are negative for any 
complaints or findings of a stomach disorder or GERD.  While 
the records show that the Veteran was treated on two 
occasions for gastrointestinal symptoms and was diagnosed 
with enteritis on one of the occasions, a chronic stomach 
disorder or GERD was not diagnosed.  In addition, at the time 
of his November 1968 Release From Active Duty examination, 
his abdomen and viscera were clinically evaluated as 
"normal."  

The first post-service medical evidence of a stomach disorder 
is in February 1989, over 20 years after the Veteran's 
separation from the military.  In February 1989, the Veteran 
underwent a barium enema and was diagnosed with mild 
diverticulosis, which again is a lower gastrointestinal 
disorder.  The first evidence of record of a diagnosis of 
GERD is in August 2001, over 32 years after the Veteran's 
discharge.  Private medical records show that in August 2001, 
the Veteran was diagnosed with GERD.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints].     

The Board parenthetically notes that the Veteran was 
diagnosed with mild diverticulosis but, aside from the fact 
that such is a lower gastrointestinal disease, it was not 
shown until in February 1989 and there is no medical evidence 
of record showing a current diagnosis of diverticulosis.  

The Board observes that the Veteran has a current diagnosis 
of GERD.  However, there is no medical evidence or competent 
opinion of record which links any current stomach disorder or 
GERD, to his period of active military service.  In addition, 
there is also no competent medical evidence of record which 
shows that the Veteran's service-connected diabetes mellitus 
caused or aggravated any stomach disorder or GERD.  The only 
competent medical evidence addressing the pertinent secondary 
issue in this case is the opinion from the examiner from the 
Veteran's May 2009 VA examination and that opinion weighs 
against the claim.  In the May 2009 VA examination report, 
the examiner specifically opined that because diabetes was 
not a major risk factor for GERD, it was his opinion that it 
was less likely as not (less than 50 percent probability), 
that the Veteran's GERD was caused or aggravated by his 
service-connected diabetes mellitus.   

In the instant case, the Board recognizes the Veteran's 
contentions that his currently diagnosed GERD is related to 
his period of active service, or, in the alternative, that 
his GERD was caused or aggravated by his service-connected 
diabetes mellitus.  In this regard, the Veteran is competent 
to report what comes to him through his senses, such as 
epigastric pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Board finds that an opinion as to 
diagnosis or etiology of a stomach disorder or GERD is not 
something on which the Veteran, as a layperson, has the 
requisite medical credentials to opine.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu, supra.  
Specifically, his contentions regarding a link between his 
military service, to include his epigastric symptoms therein, 
and his current GERD, and his secondary contentions of a link 
between his GERD and his service-connected diabetes mellitus, 
are outside of the competency of a layperson, and the 
assertions are not the type of opinion on which the Veteran, 
as a layperson with no medical training, can speak 
competently on.  Id.  As such, the earliest medical evidence 
of GERD is in 2001, more than 32 years after service 
discharge, and while the Veteran's isolated in-service 
complaints of heartburn are noted, there is no competent 
medical evidence showing that those symptoms are related to a 
current stomach disorder or GERD.  

There is also no competent medical evidence relating any 
current stomach disorder or GERD to the Veteran's in-service 
episode of enteritis.  The Veteran's service treatment 
records reflect that he was diagnosed with enteritis on one 
occasion and it is apparent that this episode was acute and 
transitory and resolved with no residual disability given the 
normal separation examination in November 1968.  The Board 
also notes that there is no competent medical evidence of 
record which shows that the Veteran's service-connected 
diabetes mellitus caused or aggravated any stomach disorder 
or GERD.  In this regard, the only competent medical opinion 
of record regarding the secondary issue weighs against the 
claim.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a stomach disorder or GERD, to 
include as secondary to his service-connected diabetes 
mellitus.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Higher Initial Rating

A.  Factual Background

The Veteran's service treatment records show that in December 
1968, he had sebaceous cysts removed from both ears.  The 
first cyst measured 1.5 x 1 x1 centimeters, and the second 
cyst measured 1 x 0.6 x 0.5 centimeters.         

In January 2005, the Veteran filed a claim of entitlement to 
service connection for sebaceous cysts of the ears.  

By a March 2006 rating action, the RO granted service 
connection for status-post sebaceous cysts of the ears.  The 
RO assigned a noncompensable disability rating under 
Diagnostic Code 7899-7819, effective from January 13, 2005, 
for the service-connected cysts.  

In July 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
stated that he had scars behind his ears due to the removal 
of the sebaceous cysts.  In response to the question of 
whether the scars were tender, the Veteran responded "no."   

Pursuant to the January 2009 remand, the Veteran underwent a 
VA examination in June 2009.  At that time, he stated that 
while he was in the military, he had sebaceous cysts which 
were incised and drained.  The Veteran indicated that in 
1971, he had sebaceous cysts of both ears which were removed.  
In the 1980's, he underwent surgery to remove a sebaceous 
cyst on the right side.  According to the Veteran, he had 
occasional pain and swelling from the sebaceous cysts and 
that once a year, he popped the cysts himself and placed 
antibiotic ointment on them.  The Veteran reported that since 
1971, he had a few numb spots on the right outer ear on the 
helix.  

The physical examination of the Veteran's ears showed no 
neoplasm.  The auricles showed no deformity or tissue loss.  
There was a very small hard lump in the inferior right 
postauricular area without any cyst openings.  The earlobes 
felt normal, and there was no swelling or infection.  There 
was no significant scarring.  The external auditory canals 
showed no edema, scaling, or discharge.  Tympanic membranes 
were normal and tympanums were clear.  Mastoids showed no 
discharge or evidence of cholesteatoma.  There were no 
conditions secondary to ear disease on exam, and there was no 
active ear disease present.  The diagnosis was sebaceous 
cysts of the earlobes and right postauricular area.  The 
examiner stated that there was no significant scarring and 
that there was no deformity.  There was no loss of substance 
and the surface contour was "really pretty normal."  Thus, 
the examiner noted that at present, when uninfected, the 
sebaceous cysts were almost not noticeable.       

B.  Criteria and Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2009).

For claims for increased rating which rise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

A sebaceous cyst is not listed on the Rating Schedule, and 
the RO assigned Diagnostic Code 7899 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2009).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.118, Diagnostic Code 7819.  
Diagnostic Code 7819 provides that benign skin neoplasms 
should either be evaluated based on disfigurement of the 
head, face, or neck under Diagnostic Code 7800; as scars 
under Diagnostic Codes 7801 to 7805; or based on impairment 
of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2009). 

The Veteran maintains that his sebaceous cysts of the ears 
are more disabling than currently evaluated and warrant a 
compensable rating.  He indicates that he has occasional pain 
and swelling from the cysts.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu, 2 Vet. App. 492 
(1992).

With regard to the removal of the sebaceous cysts from both 
ears, the June 2009 VA examination revealed no scarring, 
deformities, or any other objective residuals.  Thus, a 
compensable evaluation would not be warranted under 
Diagnostic Code 7800 for the Veteran's service-connected 
sebaceous cysts of the ears, as they do not bear any of the 8 
characteristics of disfigurement required to meet the 
criteria for an evaluation of 10 percent disabling or 
greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
1.  As such, Diagnostic Code 7800 is not for application.

Given that Diagnostic Codes 7801 and 7802 pertain to scars, 
not of the head, face, or neck, the Board finds that the 
aforementioned Diagnostic Codes are not applicable.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.     

In addition, given that there is no evidence of symptomatic 
scarring, Diagnostic Code 7804, which allows for a 10 percent 
rating for unstable or painful scars does not support a 
compensable rating in this case.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.    

Lastly, the Board finds that there is no evidence that the 
Veteran's sebaceous cysts of the ears cause any functional 
impairment.  Under these circumstances, an increased 
(compensable) rating under Diagnostic Code 7805 for any 
limitation of function of the part affected is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805.     

In light of the above, the Board finds that the 
noncompensable evaluation in effect for the Veteran's 
service-connected sebaceous cysts of the ears is appropriate, 
and entitlement to an initial or staged compensable 
evaluation for sebaceous cysts of the ears is not warranted.  
Thus, the zero percent rating is appropriate for the entire 
period of time at issue.  See Fenderson, 12 Vet. App. at 119.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



V.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected sebaceous cysts of the ears, 
which would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for a stomach disorder, to 
include GERD, to include as secondary to service-connected 
diabetes mellitus, is denied.     

Entitlement to an initial or staged compensable rating for 
sebaceous cysts of the ears is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


